Smith, J. Perkins and thirty-six other persons joined in a petition to the Circuit Court of Sevier County, praying that the proceedings and order of the County Court in the matter of the annexation of certain territory to the incorporated town of Locksburg might be brought up on certiorari and quashed for the want of the notice prescribed by law and for other causes. The County Judge and the Mayor, Aldermen and Recorder of the town were made defendants to this petition. After the proceedings and orders of the County Court had been certified up, the defendants filed a motion to quash the writ of certiorari— in legal effect a demurrer to the petition — because it appeared that tim judgment and proceedings were regular and in pursuance of law. This motion was sustained and the petition dismissed. Without considering the merits of the controversy, there is one insuperable obstacle in the way of reversing the judgment below. Neither the petition, nor any other part of the record, shows that the petitioners have any interests to be affected by the determination of the question sought to he presented. It is not alleged that they, or any of them, reside, or own property, either in the old town, or in the territory proposed to be annexed. It does not appear what right the petitioners have to interfere to prevent annexation. This is a subject upon which no presumptions can be indulged by an appellate court. There must be a substantial error, injurious to the appellants, before we can disturb the judgment of the Circuit Court. Affirmed.